Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 19-CIV-61306-RAR

   JEAN EMMANUEL PIERRE-LOUIS,
   individually, et al.,

           Plaintiffs,

   v.

   SP PLUS CORPORATION, a Delaware
   corporation, BAGGAGE AIRLINE
   GUEST SERVICES, INC., a Florida
   corporation doing business as BAGS,
   and ALVARO SILVA, individually,

         Defendants.
   ___________________________________/

                         ORDER ON MOTIONS FOR SUMMARY JUDGMENT

           THIS CAUSE comes before the Court on Defendants Baggage Airlines Guest Services,

   Inc. (“BAGS”) and Alvaro Silva’s (“Silva”) (collectively, “Defendants”)1 Motion for Summary

   Judgment (“Defendants’ Motion”) [ECF No. 79] and Plaintiffs Jean Emmanuel Pierre-Louis,

   Assade Vedrine, Jean Claude Dorelus, Wilfrid Saint Louis, and Willy Saintil’s (collectively,

   “Plaintiffs”)2 Motion for Partial Summary Judgment (“Plaintiffs’ Motion”) [ECF No. 88]. Having

   reviewed the parties’ submissions, the record, and being otherwise advised in the premises, it is

           ORDERED AND ADJUDGED that Defendants’ Motion is GRANTED IN PART and

   Plaintiffs’ Motion is DENIED as set forth herein.



   1
     All claims against Defendant SP Plus Corporation were dismissed pursuant to the parties’ Joint Stipulation
   of Dismissal Against Defendant, SP Plus Corporation Only [ECF No. 59].
   2
     According to Plaintiffs’ Motion, “Plaintiff Eriles Maxean has advised Defendants that he intends to
   withdraw his FLSA claim for unpaid overtime compensation and does not join in [the] motion.” See Pls.
   Mot. at 1 n. 1. However, as of the date of this Order, the docket does not reflect that Plaintiff Maxean has
   withdrawn any of his claim(s).
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 2 of 13



                                           BACKGROUND

          Plaintiffs were each employed by Defendant BAGS as wheelchair agents at the Fort

   Lauderdale-Hollywood International Airport.       See Defendants’ Statement of Material Facts

   (“Defs. SOMF”) [ECF No. 80] ¶ 1-4; Plaintiffs’ Statement of Material Facts (“Pls. SOMF”) [ECF

   No. 89] ¶ 1-4. Defendant Silva was the Manager for BAGS at the Airport. Pls. SOMF ¶ 7. As

   the Manager, Silva was tasked with hiring, payroll, customer service, and operations, including

   reviewing and approving the employee time records. Pls. SOMF ¶¶ 9-11. Silva reported to

   Gregory D’Amron (“D’Amron”), the BAGS Regional Director for the Southeast. Pls. SOMF ¶

   23. BAGS hired Plaintiff Dorelus in 2010, Plaintiffs Hilaire, Maxean, Saint Louis, Saintil, and

   Vedrine in 2011, and Plaintiff Pierre-Louis in 2014. At the time of their hiring, Plaintiffs Pierre-

   Louis, Maxean, Dorelus, Hilaire, Vedrine and Saint Louis each signed an Employee Handbook,

   acknowledging that they were at-will employees; Plaintiff Saintil wrote his name on an Employee

   Handbook, stating the same. Defs. SOMF ¶¶ 9-10.

          During their employment all Plaintiffs, except Hilaire, were compensated at an hourly rate

   of $13.38 in 2016; $13.59 in 2017; $13.98 in 2018; and $14.90 in 2019. Defs. SOMF ¶ 16;

   Plaintiffs’ Response to Defendants’ Statement of Material Facts (“Pls. Resp. SOMF”) [ECF No.

   112] ¶ 16. Initially, to track their hours, employees recorded their time on a computer using their

   employee ID. Defs. SOMF ¶ 22. But in December 26, 2016, Defendants began using an electronic

   system— provided by non-party Ceridian—that required employees to log their time with a unique

   employee identification number and with their fingerprint. Defs. SOMF ¶¶ 22-24; Pls. SOMF ¶

   47.    Plaintiffs allege—but Defendants dispute—that in addition to this electronic system,

   Defendants had a back-up, paper time-keeping system that was used to record their time. Pls.

   Resp. SOMF ¶¶ 22-24; Pls. SOMF ¶64; Defendants’ Response to Plaintiffs’ Statement of Material



                                               Page 2 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 3 of 13



   Facts (“Defs. Resp. SOMF”) [ECF No. 108] ¶¶ 61-63. BAGS employed all Plaintiffs until May

   2019, except for Plaintiff Saintil who was employed until August 2018. Defs. SOMF ¶¶ 6-8.

          On May 23, 2019, Plaintiffs Pierre-Louis and Hilaire filed a one-count Complaint, alleging

   a violation of the overtime provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

   (“FLSA”). On September 13, 2019, Plaintiffs filed an Amended Complaint [ECF No. 48], alleging

   unpaid overtime under the FLSA (Count I), breach of contract (Count II), and violations of the

   Broward County Living Wage Ordinance (Count III). On January 10, 2020, the parties filed cross-

   motions for summary judgment, which became ripe for disposition on February 7, 2020.

   Defendants’ Motion seeks summary judgment on all counts, while Plaintiffs’ Motion requests

   summary judgment only as to Defendants’ liability on Count I and on Defendants’ Third, Fourth,

   Fifth, and Sixth Affirmative Defenses.

                                          LEGAL STANDARD

          Summary judgment is appropriate where “the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

   genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

   of law.” FED. R. CIV. P. 56(c). In making this assessment, the Court “must view all the evidence

   and all factual inferences reasonably drawn from the evidence in the light most favorable to the

   nonmoving party,” Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th

   Cir. 1997) (citation omitted), and “must resolve all reasonable doubts about the facts in favor of

   the non-movant,” United of Omaha Life Ins. Co. v. Sun Life Ins. Co. of Am., 894 F.2d 1555, 1558

   (11th Cir. 1990) (citation omitted).

          The movant’s initial burden on a motion for summary judgment “consists of a

   responsibility to inform the court of the basis for its motion and to identify those portions of the

   pleadings, depositions, answers to interrogatories, and admissions on file, together with the

                                               Page 3 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 4 of 13



   affidavits, if any, which it believes demonstrate the absence of a genuine issue of material fact.”

   Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993) (alterations and internal quotation

   marks omitted) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Once the moving party

   has shouldered its initial burden, the burden shifts to the non-moving party to “‘set forth specific

   facts showing that there is a genuine issue for trial,’ not just to ‘rest upon the mere allegations or

   denials of the adverse party’s pleading.’” United States v. Lawrence, 276 F.3d 193, 197 (5th Cir.

   2001) (quoting Resolution Trust Corp. v. Camp, 965 F.2d 25, 29 (5th Cir. 1992)).

          The standard of review for cross-motions for summary judgment does not differ from the

   standard applied when only one-party files a motion. See Am. Bankers Ins. Grp. v. United States,

   408 F.3d 1328, 1331 (11th Cir. 2005). “Cross-motions for summary judgment will not, in

   themselves, warrant the court in granting summary judgment unless one of the parties is entitled

   to judgment as a matter of law on facts that are not genuinely disputed.” United States v. Oakley,

   744 F.2d 1553, 1555 (11th Cir. 1984) (internal quotations and citations omitted). Thus, a court

   must consider each motion on its own merits, resolving all reasonable inferences against the party

   whose motion is under consideration. See Am. Bankers Ins. Grp., 408 F.3d at 1331.

                                               ANALYSIS

          I. Unpaid Overtime Violation Under FLSA (Count I)

          Under the FLSA, an employee who works for more than forty hours a week is entitled to

   overtime compensation equal to one and a half times his regular rate of pay. See 29 U.S.C. § 207.

   To succeed on a claim for unpaid overtime, a plaintiff must demonstrate that (1) she or he worked

   overtime without compensation and (2) that the employer knew or should have known of the

   overtime work. See Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314-15 (11th Cir.

   2007). Moreover, an employer is required to keep records of wages and hours worked. 29 U.S.C.

   § 211(c). The records must include the “[h]ours worked each workday and total hours worked

                                                Page 4 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 5 of 13



   each workweek.” 29 C.F.R. § 516.2(a)(7). In situations where an employer has failed to keep

   adequate records of the numbers of hours worked, the Court must utilize the burden-shifting

   framework set forth in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946) to evaluate a

   plaintiff’s claims.

           Under this paradigm, an employee must initially show the statute is violated and then

   demonstrate the extent of his work as a matter of “just and reasonable inference.” Id. at 687. In

   Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299 (11th Cir. 2013), the Eleventh Circuit

   addressed the manner in which courts are to apply Anderson. There, the Court stated:

           The FLSA places upon the employee-plaintiff “the burden of proving that he
           performed work for which he was not properly compensated.” Anderson v. Mt.
           Clemens Pottery Co., 328 U.S. 680, 686–87 (1946). However, if the employer
           failed to keep time records, as in this case, that burden is relaxed. Specifically, in
           that circumstance an employee has carried out his burden if he proves that he
           has in fact performed work for which he was improperly compensated and if
           he produces sufficient evidence to show the amount and extent of that work as
           a matter of just and reasonable inference. The burden then shifts to the employer
           to come forward with evidence of the precise amount of work performed or with
           evidence to negative the reasonableness of the inference to be drawn from the
           employee's evidence. If the employer fails to produce such evidence, the court may
           then award damages to the employee, even though the result be only approximate.
           Id. at 687–88.

   Lamonica, 711 F.3d at 1315 (emphasis added).

           A. Accuracy of Defendants’ Records

           Plaintiffs contend that because Defendants kept inaccurate records, the Court must employ

   the Anderson framework to analyze Plaintiffs’ FLSA claims. Defendants resist the application of

   Anderson in their Response to Plaintiffs’ Motion for Summary Judgment by suggesting Plaintiffs

   cannot prove the unreliability of Defendants’ timekeeping records—but seemingly presume the

   applicability of Anderson in their earlier-filed Motion for Summary Judgment. Having reviewed

   the record evidence, the Court finds that no question of fact exists as to Defendants’ failure to keep

   reliable records.

                                                Page 5 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 6 of 13



          To begin, Defendants concede there was a period of time in which their tracking software

   automatically deducted a thirty-minute break for employees, even when the employees did not

   clock out for a break. Defs. Resp. SOMF ¶ 55. This alone calls into question the accuracy and

   reliability of the records produced by Defendants. But there is more. Defendants admit that at

   least with respect to Plaintiff Hillaire they cannot provide a complete Meal Break Report for

   unexplained reasons. Defs. Resp. SOMF ¶ 57. And, more importantly, Defendants have advanced

   no evidence to dispute the text messages between Silva and his supervisor, D’Amron, wherein

   D’Amron chastises Silva for inaccurately deducting time for meal breaks from employees’

   timesheets. See Text Messages Between Silva and D’Amron [ECF No. 89-38]; see also Gregory

   D’Amron Dep. [ECF No. 89-1] at 294:6-300:20. Indeed, at his deposition Silva testified that he

   arbitrarily chose at what time interval he would deduct Plaintiff Pierre-Louis’s meal breaks. See

   Alvaro Silva Dep. [ECF No. 89-2] at 121:11-19.

          Defendants’ response to Plaintiffs’ evidence revealing the unreliability of their time records

   is, to put it mildly, anemic. Rather than demonstrate how or why their records are reliable and

   should be trusted, Defendants primarily argue that their records are accurate because Plaintiffs’

   expert relied on them and noted that they included the hours and rates paid to Plaintiffs. However,

   the fact that Plaintiffs’ expert used the records provided by Defendants to extrapolate his analysis

   says nothing about the accuracy of the underlying records. Moreover, Defendants do not dispute

   the assertion that weekly hourly rates are not included in their records, nor do they advance any

   evidence to dispute D’Amron’s text exchange with Silva.

          With respect to Silva’s testimony, Defendants do not dispute that Silva clocked Plaintiffs

   out for breaks at certain times, but argue that he did so only at Plaintiffs’ request. Moreover,

   Defendants note the Ceridian records show that Plaintiffs clocked themselves out a majority of the

   time. However, even accepting Defendants’ arguments as true, this premise does not address

                                               Page 6 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 7 of 13



   Plaintiffs’ contention that Silva arbitrarily picked the times reflected on Plaintiffs’ records. This

   undisputed fact calls into question the overall reliability of Defendants’ records.                   Finally,

   Defendants cite no evidence to offset Plaintiffs’ contention that the records produced by

   Defendants failed to account for Plaintiffs’ total number of hours worked in a single week—as

   required by the FLSA—and the Court will not scour through the approximately 8,600 pages of

   exhibits submitted by Defendants to disprove the same. 3

           In sum, the Court finds that no reasonable trier of fact could find that Defendants

   maintained accurate time records. The evidence shows that overtime hours may not have been

   consistently or accurately tracked by Defendants. Accordingly, the Court proceeds to perform the

   Anderson analysis.

           B. Anderson Analysis

           Where a defendant’s records cannot be trusted, an “employee carries its burden of proving

   that he or she performed work without proper compensation if he or she produces sufficient

   evidence to show the amount and extent of that work as a matter of just and reasonable inference.”

   Allen, 495 F.3d at 1316. Here, Defendants argue that Plaintiffs cannot establish the amount of

   overtime they worked as a matter of just and reasonable inference because Plaintiffs have

   repeatedly changed their testimony regarding the number of uncompensated hours they worked.

   Defendants cite to inconsistencies between each Plaintiffs’ interrogatory responses and/or their

   deposition testimony. See Defs. SOMF ¶¶ 30-72. In addition, Defendants point to records that


   3
     Defendants seem to be operating under the mistaken assumption that this Court is able, without guidance
   from the parties, to trudge through thousands of pages of paperwork in an effort to ascertain their evidentiary
   value. This faulty assumption weighs heavily on Defendants because they bear the burden of proving that
   they kept accurate records. Defendants have not identified, and the Court cannot unearth, any employment
   records that, when taken alone or in concert, can be construed as accurate, much less precise. See Olson v.
   Superior Pontiac-GMC, Inc., 776 F.2d 265, 266 (11th Cir. 1985) (noting an employer has the burden to
   prove the “precise” amount of work performed and wages paid for those hours each work week).


                                                   Page 7 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 8 of 13



   suggest both that Plaintiffs routinely clocked themselves out for meal breaks [ECF No. 86-28],

   and that Plaintiffs had ample time to take meal breaks. Specifically, Defendants highlight data

   from the Bureau of Transportation Statistics showing the number of flights arriving and departing

   on the dates in question [ECF No. 84], as well as specific records relating to Plaintiff Pierre-Louis

   [ECF No. 86-21-24]. Defendants suggest that Plaintiffs’ inconsistencies, coupled with these

   records, demonstrate that Plaintiffs’ allegations are patently false, and thus no issue of fact exists

   for a jury. In doing so, Defendants cite to a number of cases in which courts have dismissed claims

   where plaintiffs offered contradictory testimony regarding the amount and extent of the alleged

   uncompensated work.

          Plaintiffs, on the other hand, contend that any discrepancies in their testimony regarding

   the number of hours worked and compensated cannot form a basis to grant Defendants’ Motion.

   Plaintiffs acknowledge these inconsistencies but argue that their initial estimates were disclosed

   before Defendants had produced any time records. Once Defendants produced time and payroll

   records, however flawed, Plaintiffs used these records to refresh their recollection and re-evaluate

   their estimates. More importantly, Plaintiffs contend that they have produced sufficient evidence

   to demonstrate the amount of work performed for which they were improperly compensated and

   to prove the reasonableness of the inference to be drawn from their evidence of unpaid overtime

   compensation. Plaintiffs request that the Court grant partial summary judgment in their favor on

   the issue of liability under the FLSA, but allow the question of damages to go to a jury given the

   factual disputes regarding the amount of overtime worked.

          The Court finds that issues of fact permeate this case. The parties dispute how many hours

   each Plaintiff worked, how many breaks each Plaintiff took, how long each break lasted, whether

   Defendants interrupted Plaintiffs’ breaks but failed to compensate them for the residual time, and

   more. In fact, the parties do not even agree on what system Plaintiffs used to document their time

                                                Page 8 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 9 of 13



   and whether a back-up system was regularly employed. In sum, nothing about this case makes

   Plaintiffs’ FLSA claim well-suited for summary judgment.

           With respect to Defendants’ argument that Plaintiffs have offered inconsistent testimony

   that cannot form the basis of Defendants’ liability, the Court finds that such inconsistencies do not

   constitute the kind of naked assertions that courts have found to warrant the entry of summary

   judgment. Here, as Plaintiffs have explained in their papers, inconsistencies are due to estimates

   provided by Plaintiffs before Defendants had produced their records. Moreover, “although a FLSA

   plaintiff bears the burden of proving that he or she worked overtime without compensation, the

   remedial nature of this statute and the great public policy which it embodies . . . militate against

   making that burden an impossible hurdle for the employee.” Allen, 495 F.3d at 1315 (internal

   quotations and citations omitted). In this case, Plaintiffs testified that Defendants maintained a

   practice of requiring employees to work unrecorded hours and that employees were precluded

   from accurately recording their break time. See Jean Emmanuel Pierre-Louis Dep. [ECF No. 89-

   18] at 218:13-18; Jean Claude Dorelus Dep. [ECF No. 89-25] at 66:11-17; Assade Verdine Dep.

   [ECF No. 89-30] at 80:14-81:1; Wilfrid Saint Louis [ECF No. 89-28] at 102:1-11, 124:3-12; Evens

   Hilaire Dep. [ECF No. 89-26] at 81:3-22; Willy Saintil Dep. [ECF No. 89-29] at 66:22-67:10;

   Eriles Maxean Dep. [ECF No. 89-27] at 63:1-11.

           Moreover, in their amended interrogatories, Plaintiffs made statements regarding the

   amount and extent of their uncompensated work. See Amended Answer to Interrogatory Number

   2 [ECF Nos. 89-10 to 89-16]. To the extent there are inconsistencies between different versions

   of Plaintiffs’ statements, these kinds of inconsistencies should be tested through cross-examination

   at trial so that a jury may weigh the credibility of each Plaintiff’s testimony in support of his claims.




                                                 Page 9 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 10 of 13



   Id. at 317.4 It is not lost on the Court that Plaintiffs’ inability to provide precise estimates of hours

   worked may be partly the result of Defendants’ failure to keep adequate records.

           In sum, Plaintiffs’ inability to state with precision the number of uncompensated hours

   worked does not entitle Defendants to summary judgment, and the Court finds that Plaintiffs have

   produced “sufficient evidence to show the amount and extent of that work as a matter of just and

   reasonable inference.” Anderson, 328 U.S. at 687; accord Allen, 495 F.3d at 1317-18. Further,

   given the aforementioned issues of fact, summary judgment for Plaintiffs is also unwarranted. As

   such, summary judgment is denied for either party on Count I of the Amended Complaint.

           II. Breach of Contract (Count II)

           In their Amended Complaint, Plaintiffs argue that Defendants “agreed to pay Plaintiff [sic]

   for all hours worked and such an agreement formed a contract between the parties.” Amended

   Comp. ¶ 47. Plaintiffs contend that Defendants breached said contract by failing to pay Plaintiffs

   for all hours worked. Defendants maintain that Plaintiffs were at-will employees and as such they

   did not have a contract with Plaintiffs.

           To establish a claim for breach of contract under Florida law, a plaintiff must prove: (1)

   the existence of a contract; (2) a breach of that contract; (3) causation; and (4) damages.             See

   Energy Smart Indus., LLC v. Morning View Hotels-Beverly Hills, LLC, 112 F. Supp. 3d 1330,

   1334 (S.D. Fla. 2015). Here, Defendants contend—and Plaintiffs agree—that no express written

   contract exists between the parties and that all Plaintiffs were at-will employees with BAGS.

   Indeed, all Plaintiffs signed or acknowledged a BAGS handbook form that specifically provided

   the following:


   4
     The Court assumes that Plaintiffs’ misquotation of Allen in their Response to Defendants’ Motion for
   Summary Judgment is a scrivener’s error, rather than an attempt to mislead this Court. See Response to
   Defs. Mot. at 16. Nonetheless, the parties are cautioned to closely review the work submitted to this Court,
   especially as it relates to any citations.

                                                 Page 10 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 11 of 13



                  I understand and agree that, other than the president of the Company,
                  no manager, supervisor or representative of the Company has any
                  authority to enter into any agreement for employment other than at-
                  will; only the president of the Company has the authority to make
                  any such agreement and then only in writing signed by the president
                  of the company.

   Defs. SOMF ¶¶ 9-10.

          In addition, Plaintiffs concede that none of them had an agreement signed by the President

   of BAGS. Defs. SOMF ¶ 11; Pls. SOMF ¶ 11. In light of these admissions, Plaintiffs argue that

   they had an implied-in-fact contract. But beyond reiterating Defendants record citations—all of

   which highlight the lack of a defined contract with terms and mutual assent—Plaintiffs make no

   effort to demonstrate that they in fact entered into a contract with Defendants. Nor could they given

   that the President of BAGS is the only party authorized to enter into an employment contract with

   Plaintiffs and all Plaintiffs acknowledge that they did not have a contract with the President.

          Put simply, Plaintiffs cite to no evidence in the record that would support a breach of

   contract claim and the Court sees no reading of the facts that would support the same. Accordingly,

   summary judgment in favor of Defendants is warranted on Count II.

          III. Violations of the Broward County Living Wage Ordinance (Count III)

          Plaintiffs also allege that Defendants violated the Broward County Living Wage

   Ordinance, which requires that employers pay employees a living wage, as defined by the Broward

   County Code. Broward Cty. Fla. Code §§ 26-102(a)(1)-(1)(2). The Broward Ordinance provides

   different living wage obligations for employers who provide health care benefits and those that do

   not. Defendants argue that BAGS complied with the Broward Ordinance by paying the mandated

   living wage for employees who receive health care benefits. Plaintiffs do not dispute that

   Defendants have paid Plaintiffs the lower rate. Instead, Plaintiffs contend that in order to qualify

   for the lower rate, Defendants must provide the County with a notarized affidavit of compliance


                                              Page 11 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 12 of 13



   or with written proof that an employee has declined health care benefits. See Pls. Response to

   Defs. Motion at 25. Because Defendants have not come forward with this proof, Plaintiffs contend

   that Defendants have violated the Broward Ordinance.

           Plaintiffs misunderstand the burden of persuasion. As the party bringing this lawsuit,

   Plaintiffs bear the burden of demonstrating that a reasonable jury could find Defendants violated

   the Broward Ordinance at issue. Even at a summary judgment posture, taking all reasonable

   inferences in Plaintiffs’ favor, there is no evidence in the record to create a triable issue of fact on

   this count. There is simply no evidence to suggest the higher living wage rates apply in this case,

   or that Defendants have failed to comply with the notice provisions of the Ordinance. Accordingly,

   summary judgment in favor of Defendants is warranted on Count III.

           IV. Affirmative Defenses

           Plaintiffs argue that they are entitled to summary judgment on Defendants’ Fifth and Sixth

   Affirmative Defenses, which allege Plaintiffs’ claims may be barred by the applicable statute of

   limitations (Fifth) and that any violation of the FLSA was not willful or in reckless disregard of

   the requirements of the FLSA, thereby triggering the two-year statute of limitations (Sixth). In

   addition, Plaintiffs contend that if they succeed in establishing willful disregard as a matter of law,

   then the Court should also grant summary judgment in favor of the Plaintiffs on Defendants’ Third

   and Fourth Affirmative Defenses, which allege Defendants acted in good faith.

           “The statute of limitations for claims seeking unpaid overtime wages generally is two

   years, but if the claim is one ‘arising out of a willful violation,’ another year is added to it. Alvarez

   Perez v. Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150, 1162 (11th Cir. 2008) (citing 29

   U.S.C. § 255(a)). To establish a willful violation, “the employee must prove by a preponderance

   of the evidence that his employer either knew that its conduct was prohibited by the statute or

   showed reckless disregard about whether it was.” Id.

                                                Page 12 of 13
Case 0:19-cv-61306-RAR Document 146 Entered on FLSD Docket 02/18/2020 Page 13 of 13



           Plaintiffs contend that the text messages between Silva and D’Amron prove that

   Defendants willfully violated the FLSA. Defendants argue that Silva and D’Amron testified that

   they only added in meal breaks when Plaintiffs actually took their meals, and suggest that other

   evidence in the record disproves Plaintiffs’ contention that Silva arbitrarily added meal breaks. On

   this record, whether Defendants willfully violated the FLSA is an issue of fact that must be

   resolved by the jury. Accordingly, the Court will deny summary judgment as to Defendants’

   Affirmative Defenses.5

                                               CONCLUSION

           For the foregoing reasons, it is hereby

           ORDERED AND ADJUDGED as follows:

           (1) Defendants’ Motion for Summary Judgment [ECF No. 79] is GRANTED IN PART.

               Summary judgment is GRANTED in favor of Defendants as to Counts II and III of

               Plaintiffs’ Amended Complaint and DENIED as to Count I.

           (2) Final Judgment as to Counts II and III will be entered by separate order.

           (3) Plaintiffs’ Motion for Partial Summary Judgment [ECF No. 88] is DENIED.



           DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of February, 2020.



                                                                 _________________________________
                                                                 RODOLFO RUIZ
                                                                 UNITED STATES DISTRICT JUDGE




   5
     The Court does not reach the issue of “tip credit,” which was not raised as an affirmative defense and is
   subject to a separate motion in limine. See Plaintiffs’ Motion in Limine to Exclude Evidence or Argument
   Based on a Tip Credit and Hearsay Records [ECF No. 93].

                                                 Page 13 of 13
